DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 06/17/2022 following the Final Rejection of 04/25/2022. Claims 10-11 and 18-19 were amended; claims 3-4 and 14 were cancelled. Claims 1-2, 5-8, 10-13 and 15-25 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/17/2022, with respect to the rejection(s) of claim(s) under 35 USC § 112(b) and 112(d) have been fully considered and are persuasive.  The rejection of 04/25/2022 has been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Koziarz (Reg. No. 53154) on 06/29/2022.

The application has been amended as follows: 
In the Claims
Claim 10 reciting “wherein the cooling hole axis that is” has been amended to read “wherein the cooling hole axis 
Claim 11 reciting “wherein the cooling hole axis that is” has been amended to read “wherein the cooling hole axis 
Claim 18 reciting “wherein the cooling hole axis that is” has been amended to read “wherein the cooling hole axis 
Claim 19 reciting “wherein the cooling hole axis that is” has been amended to read “wherein the cooling hole axis 

These Examiner amendments above removed the word “that” in claims 10-11 and 18-19 so as to improve conciseness of the claims. 

Allowable Subject Matter
Claims 1-2, 5-8, 10-13, 15-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745